Citation Nr: 0519419	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  04-04 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected right posteromedial distal leg 
complex laceration.  

2.  Entitlement to an initial compensable rating for the 
service-connected right elbow epicondylitis.  

3.  Entitlement to an initial compensable rating for the 
service-connected status post medial meniscus 
tear/arthroplasty of the left knee.  

4.  Entitlement to an initial compensable rating for the 
service-connected brown recluse spider bite of the right 
thumb.  






REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1975 to 
August 2002.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 RO decision that granted service 
connection and assigned noncompensable ratings for right 
elbow epicondylitis and status post meniscus tear/arthroscopy 
of the left knee.  

The RO granted an initial 10 percent rating for right 
posteromedial distal leg complex laceration.  

The veteran immediately appealed the RO's April 2003 
decision.  Accordingly, in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The issues of increased, initial ratings for the service-
connected right posteromedial distal leg complex laceration, 
right elbow epicondylitis and status post medial meniscus 
tear/arthroplasty of the left knee are addressed in the 
REMAND portion of this document and are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.  

2.  The service-connected right thumb residuals of the brown 
recluse spider bite are shown to be productive of a 
disability picture that more nearly approximates that of 
tender and painful scar.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 10 
percent for the service-connected residuals of brown recluse 
spider bite of the right thumb are met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.118 including 
Diagnostic Codes 7803, 7804, 7805 (2002 & 2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

Prior to the veteran's appeal, the Board notes that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2004).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In a letter dated in June 2003, the RO informed the veteran 
of the medical and other evidence needed to substantiate his 
claims and of what medical or other evidence he was 
responsible for obtaining.  VA also identified which evidence 
it was responsible for obtaining.  

In the October 2003 Statement of the Case (SOC), the October 
2004 Supplemental Statement of the Case (SSOC) the RO 
provided the veteran with the pertinent rating schedule 
provisions regarding his claim for increase for right thumb 
scar.  Also, in the RO's October 2003 SOC, the veteran was 
provided the regulations pertaining to VA's duty to assist in 
the development of claims under 38 C.F.R. § 3.159.  

The Board notes that while RO did not inform the veteran of 
the change in the rating criteria for skin disabilities, as 
to the veteran's condition, there is no significant 
difference between the old and the revised regulations for 
rating skin scars.  Thus, the Board would be able to proceed 
with a decision on the merits of this appeal, with 
consideration of the original and revised regulations, 
without prejudice to the veteran, even if the RO had not 
addressed them.  See Bernard v. Brown, 4 Vet. App. 384, 393- 
394 (1993).

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the veteran was accorded VA examinations that were 
completed in November 2001, December 2001, and June 2004.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claim on the merits.  


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.  

In this case, the veteran's service-connected residuals of 
residuals of brown recluse spider bite of the right thumb are 
currently evaluated as 0 percent disabling pursuant to 38 
C.F.R. § 4.118, Diagnostic Code 7805.  

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. 4.118 
were amended.  See 67 Fed. Reg. 49,590-99 (July 31, 2002).  
The modifications to the Rating Schedule changed the criteria 
for rating scars under Diagnostic Codes (DCs) 7800-7805 
(codified at 38 C.F.R. § 4.118, DCs 7800-7805).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2004).  

On VA examination in November 2001, the examiner noted the 
veteran having had a spider bite at the distal portion of the 
right thumb in 1984.  He underwent surgery for the spider 
bite which caused a deformation and loss of sensation in the 
distal aspect of the right thumb.  

The veteran was noted to be right-hand dominant.  No bony 
abnormalities were noted on either hand.  The veteran had 
full range of motion in all fingers.   The skin on the distal 
aspect of the right thumb showed a small, nontender deformity 
with no keloid formation.  

The examiner's diagnosis was that of status post brown 
recluse spider bite with deformity on the right thumb.  

In his June 2003 notice of disagreement, the veteran stated 
that due to spider bites, his right thumb had a crusty, 
painful scar.  He claimed functional impairment from the scar 
despite having full range of motion of his right thumb.  

On VA examination in June 2004, the veteran continued to 
complain of an unhealing right thumb scar.  The examiner 
noted a small scar at the tip of the thumb which the veteran 
reported peeled off leaving a superficial ulcer which scar 
then peeled off again.  

The veteran stated that this recurrent scarring disability 
mildly affected his writing and fine movements due to 
hypersensitivity around the scar.  

On examination, the examiner observed a dry, irregular 1/2-inch 
scar in the midline of the tip of the right thumb starting 
under the nail.  The examiner's summary was that of small 
scar of the right thumb that "keeps breaking down."

The old criteria provided that a superficial scar which is 
poorly nourished, with repeated ulceration, is rated 10 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  A 
superficial scar that is tender and painful on objective 
demonstration also is rated 10 percent. 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  Scars may also be rated based 
on any limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2002).  

The new criteria provide that a superficial scar which is 
unstable is rated 10 percent. 38 C.F.R. § 4.118, Diagnostic 
Code 7803 (as revised on August 30, 2002).  A superficial 
scar which is painful on examination is rated 10 percent. 38 
C.F.R. § 4.118, Diagnostic Code 7804 (as revised on August 
30, 2002).  Scars may continue to also be rated based on any 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (as revised on August 30, 2002).  

Governing regulation provides that a zero percent rating is 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2004).

As noted, as to the veteran's condition, there is no 
significant difference between the old and the revised 
regulations for rating skin scars.  

In this case, there is no medical evidence that the veteran's 
right thumb scar is poorly nourished or resulted in any 
limitation of motion that would warrant a compensable 
evaluation under the old or revised Diagnostic Codes 7803 or 
7805.  

However, given the recent examination findings, the Board 
finds that the service-connected disability picture is more 
closely shown to reflect that of a tender and painful scar.  

As such, a 10 percent evaluation for the right thumb 
residuals of the spider bite is for application in this case.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.118, 
Diagnostic Code 7804.  

Inasmuch as his right thumb scar has not been more than 10 
percent disabling since separation from service effective in 
September 2002, he is not entitled to a "staged" rating under 
Fenderson because the 10 rating represents his maximum level 
of disability since filing his claim, and he already has a 
rating at this level retroactive to the date of his claim.  



ORDER

An increased evaluation of 10 percent for the service-
connected residuals of a brown recluse spider bite of the 
right thumb is granted, subject to the criteria governing the 
payment of VA monetary benefits.  



REMAND

The veteran seeks initial compensable ratings for service-
connected disability of the right elbow and left knee, under 
38 C.F.R. § 4.71a, Diagnostic Codes 5019-5206 and 5259, 
respectively.  The veteran also seeks an initial rating in 
excess of 10 percent for service-connected disability of 
right leg laceration, under 4.124a, Diagnostic Code 8525.  

The RO granted service connection and assigned initial 
ratings effective from September 1, 2002, one day following 
the veteran's separation from military service.  

Accordingly, the RO must consider whether since the initial 
rating, ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

While the veteran underwent VA examination in June 2004, the 
examiner did not review the veteran's claims file, nor did 
the examiner provide sufficient information regarding the 
current level of disability of the veteran's right elbow, 
left knee, or right leg disabilities.  

Also, the examiner did not provide an opinion regarding any 
instability of the veteran's orthopedic disabilities or 
whether any neurological deficits were observed.  

Based on the foregoing, the Board finds that a VA examination 
is warranted to ascertain the current severity of the 
service-connected right leg, right elbow, and left knee 
condition.  

Accordingly, these matters are REMANDED for the following 
development:

1.   The veteran should be afforded VA 
examination(s) to determine the current 
severity of his service-connected left 
knee disability, status post arthroscopy, 
and right elbow epicondylitis.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis(ses) of the left knee and right 
elbow.  The examiners should describe all 
symptoms of the veteran's left knee and 
right elbow disabilities.  The 
examiner(s) must provide range of motion 
findings for the left knee and right 
elbow, including flexion and extension, 
and address the degree to which the 
disorder is manifested by recurrent 
subluxation or instability.  Any 
additional loss of motion due to 
objective evidence of functional loss due 
to pain on use or due to flare-ups should 
be noted.  The examiner should provide a 
complete rationale for any opinions 
given.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected right 
foot disability.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
examiners should describe all symptoms of 
the veteran's right foot disability, to 
include any neurologic or musculoskeletal 
involvement or other impairment.  The 
examiner should provide a complete 
rationale for any opinions given.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


